Citation Nr: 0824467	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision in which the RO 
in San Juan, Puerto Rico, declined to reopen a claim for 
service connection for a psychiatric condition.  The veteran 
filed a notice of disagreement (NOD) in September 1998, and 
the RO issued a statement of the case (SOC) in May 1999.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 1999.  

In December 2000, the case was transferred to the 
jurisdiction of the RO in St. Petersburg, Florida, where the 
veteran resides.

In March 2002 and July 2002 supplemental SOCs (SSOCs), the RO 
recharacterized the claim on appeal as a request to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  In each SSOC, the RO declined to 
reopen the veteran's claim on the basis that new and material 
evidence had not been received.

In December 2003, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C. 
for additional development and readjudication.  After 
partially completing the requested actions, the AMC returned 
the claim to the Board for additional appellate 
consideration.  

As a final preliminary matter, the Board notes that the 
claims file reflects that the RO received a letter from the 
veteran in July 2006 indicating his disagreement with an 
April 2006 decision.  However, that decision is not 
associated with the claims file and, in fact, appears to be 
part of a separate file.  The RO is instructed to take the 
appropriate action on this unidentified issue that is not 
currently before the Board.  

For the reasons addressed below, the matter on appeal is 
again, begin remanded to the RO, via the AMC.  VA will notify 
the veteran if further action, on his part, is required.


REMAND

A review of the record reflects that a substantial amount of 
medical evidence pertinent to the claim to reopen on appeal 
has been received by the AMC and associated with the claims 
file since the issuance of the July 2002 SSOC; however, the 
AMC has not readjudicated the claim and issued a subsequent 
SSOC reflecting such adjudication.  Under these 
circumstances, the Board has no alternative but to remand 
this matter to the RO/AMC for initial consideration of the 
additional evidence received, in the first instance, and to 
issue a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2007).

The Board further notes that additional RO action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  In this 
regard, the Board points out that although the veteran was 
provided with an April 2004 VCAA notice letter, that letter 
did not provide him with the legal definition of what 
constitutes new and material evidence.pursuant to 38 C.F.R. § 
3.156 (in effect prior to August 29, 2001). 

Furthermore, in Kent  v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.  Id.  In this case, the veteran 
has not been provided with a 
specifically tailored notice letter explaining what was 
needed to reopen the claim in light of the prior 
deficiency(ies) in the claim.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran and his representative another opportunity to present 
additional information and evidence pertinent to either or 
both claims on appeal, notifying him that he has a full one-
year period for response. See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  In addition to addressing the 
basis(es) for the prior denial of the petition to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the RO should provide information 
as to what evidence is needed to establish the claim, on the 
merits, consistent with Kent, supra.  The RO should also 
ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is are hereby REMANDED to the RO, 
via the AMC, for the following action:
 
1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice that explains what constitutes new 
and material evidence (pursuant to 
38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001)) and specifies the type 
of evidence necessary to satisfy the 
elements of the underlying claim on 
appeal which were found insufficient in 
the previous denials, consistent with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the RO should inform the 
veteran about the type of evidence that 
is his ultimate responsibility to submit 
and the RO should request that he provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remands, the RO 
must review the claims file and ensure 
that all requested development has been 
completed in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD, in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes 
consideration of all evidence added to 
the claims file since the last SSOC in 
July 2002.   Thereafter, the veteran and 
his representative should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




